                            Case 7:19-cv-10832-KMK Document 6 Filed 02/03/20 Page 1 of 2



               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK
                -------------------------------------
                                                                           MEMO ENDORSED
                                                                           X
                UNITED STATES OF AMERICA,

                                                  Plaintiff,

                           -against-                                            No. 19 Civ. 10832 (KMK)

                AMEET K. GOY AL, M.D. and AMEET
                GOYAL, M.D, P.C. d/b/a THE EYE
                ASSOCIATES GROUP,

                                                  Defendants.
                -------------------------------------                      X


                                                       NOTICE OF MOTION

                         PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

               of its Motion for a Stay of the Proceedings, the United States of America, by its attorney,

               GEOFFREY S. BERMAN, United States Attorney for the Southern District of New York, hereby

               moves this Court for an order staying this civil proceeding until the conclusion of the parallel

               criminal case, United States v. Ameet Goyal, 19 Cr. 844 (CS), and for such other relief as is just

               and proper.

               Dated: New York, New York
                      February 3, 2020

                                                                Respectfully submitted,

C- vvu,        -\-~,   t D<tf, ,.J~f (vri5';;rJ                 GEOFFREY S. BERMAN
                                                                United States Attorney

1¼    1\,-..   ~v~ rs        'Q'f 11J,J ·                 By:   Isl Vladislav Vainberg
                                                                Vladislav Vainberg
                                                                David R. Felton
                                                                Margery Feinzig
                                                                Assistant United States Attorney
                                                                United States Attorney's Office
                                                                One Saint Andrew's Plaza
                                                                New York, New York 10007
                                                                T~l,; (~~2) 637-10291914-993-1908 1 1903
        Case 7:19-cv-10832-KMK Document 6 Filed 02/03/20 Page 2 of 2




To:   Marc L. Mukasey, Esq.
      Mukasey Frenchman & Sklaroff
      2 Grand Central Tower
      140 East 45th Street
      17th Floor
      New York, NY 10017
      212-466-6400
      marc.mukasey@mfsllp.com
      Attorney for Defendants Ameet K. Goyal and Ameet Goyal MD. , P. C
